 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS                                           JS-6
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7
     ANNABELLE J. YANG, CSBN 276380
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8946
11         Facsimile: (415) 744-0134
           Email: annabelle.yang@ssa.gov
12
13   Attorneys for Defendant
14
                          UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16                              EASTERN DIVISION
17
     MARGARITA SANTOS,                      )
18                                          ) Case No.: 2:19-CV-02664-SK
19
                  Plaintiff,                )
                                            )
20         vs.                              ) JUDGMENT OF REMAND
21                                          )
     ANDREW SAUL, Commissioner of           )
22
     Social Security,                       )
23                                          )
                  Defendant.                )
24
                                            )
25
26
27         The Court having approved the parties’ Stipulation to Voluntary Remand
28   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment



                                            -1-
 1   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 2   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 3   DECREED that the above-captioned action is remanded to the Commissioner of
 4   Social Security for further proceedings consistent with the Stipulation to Remand.
 5
 6
 7
     DATED: September 4, 2019
                                           HON. STEVE KIM
 8                                         UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
